                 IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF ILLINOIS

PAUL DOUGLAS BRASHER,                              )
                                                   )
                   Plaintiff,                      )
                                                   )
vs.                                                )   Civil No. 16-cv-00729-JPG-DGW
                                                   )
COMMISSIONER of SOCIAL                             )
SECURITY,                                          )
                                                   )
                   Defendant.                      )

                            ORDER for ATTORNEY’S FEES

WILKERSON, Magistrate Judge:

      This matter is before the Court on Plaintiff’s Motion for Approval of

Attorney’s Fees Pursuant to 42 U.S.C. § 406(b) (Doc. 34). Defendant’s counsel

has no objection to the motion. (Doc. 37).

      Upon inspection of plaintiff’s motion, memorandum in support of the

motion,   and   exhibits,    there   is   no       indication   that   the   Social   Security

Administration (SSA) withheld any part of plaintiff’s back pay. No statement can

be located from SSA indicating what plaintiff owes in back pay. Further, based

on plaintiff’s exhibits, the $6,940.00 requested by plaintiff is based on an hourly

calculation, not on the contingency fee pursuant to 42 U.S.C. § 406(b)(1)(A) and

agreed to by plaintiff and counsel. Plaintiff’s Motion for Approval of Attorney’s

Fees is DENIED. Counsel may refile if he so chooses.




                                               1
IT IS SO ORDERED.

DATED: September 19, 2019.




                        DONALD G. WILKERSON
                        UNITED STATES MAGISTRATE JUDGE




                             2
